DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06 November 2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-201569 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 - 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Takanashi (US 20180027170 A1.)  Takanashi discloses an imaging apparatus (Fig. 1; camera, 200) on which an accessory is mountable (interchangeable lens, 100), the imaging apparatus comprising:
a control unit (camera microcomputer, 205) configured to control first communication with the accessory via a first communication unit (DCL) and second communication with the accessory via a second communication unit (DLC), and, in a case where a communication error in the second communication is detected (if lens status information is determined as a communication failure, [0120]), perform 

However, Takanashi fails to disclose in the case where the communication error in the second communication is detected, the control unit issues a notification corresponding to the communication error to a user without performing the communication retry processing in a case where information corresponding to the fact that the accessory does not receive the data via the second communication is received via the first communication.
Other discovered references, such as Toshiro (US 20110292225 A1), disclose display a notification corresponding to the communication error to a user (Fig. 6A/B/C) that might reasonably suggest displaying an error in certain situations, but the prior art of record fails to disclose or suggest preventing any attempt of performing communication retry processing when information corresponding to the fact that the accessory does not receive data via the second communication is receive via the first communication.
Accordingly, the claim is considered allowable.

Claim 6 is a method variant of claim 1 and is similarly considered allowable.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Takanashi, et al. (US 20170289425 A1) discloses an accessory apparatus for a camera.
Hasuda, et al. (US 20130028590 A1) discloses an adapter and camera system.
Tamura (US 20090238553 A1) discloses an interchangeable lens camera system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698